ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s response received on 3/14/22 has been entered. Claims 46-72 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Double Patenting

The rejection of claims 46-72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,426, hereafter referred to as the ‘426 patent, is withdrawn in view of applicant’s submission of a terminal disclaimer on 3/14/22. The terminal disclaimer filed on 3/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,519,426 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

Claims 46-72 are considered free of the prior art of record and allowed.

The following is an examiner’s statement of reasons for allowance. The closest prior art of record is US Patent Application Publication 2014/0271677 (of record), U.S. Patent Application Publication 2010/0183664 (of record), U.S. Patent 7,724,558 (of record), WO 2010/091262 (IDS filed 1/20/20), WO 01/20989 (IDS filed 1/20/20), and Lam et al. (2011) J. Biomed. Biotech., Article ID 718710, pages 1-13 (of record). However, while the prior art teaches nucleic acids encoding the full length cDNA of NDV, including NDV strain 73T, and further teaches modifying the F protein cleavage site to either reduce or increase virulence and/or to change the protease specificity of the cleavage site, none of the cited prior art teaches to modify the F protein of an NDV, and in particular the 73T NDV F protein, to comprise a protease cleavage site sequence derived from the CMV gB protein or more specifically the protease cleavage site sequence as set forth in SEQ ID NOS 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633